Citation Nr: 1628338	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for memory loss to include as secondary to insomnia.

2.  Entitlement to service connection for speech impairment to include as secondary to insomnia.

3.  Entitlement to a disability rating in excess of 10 percent from March 2013 to May 16, 2014 for an acquired psychiatric disorder to include insomnia, depression, anxiety, memory loss, speech impairment; and 50 percent thereafter.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to an effective date for service connection for insomnia earlier than March 7, 2013.  

7.  Entitlement to an effective date for service connection for bilateral hearing loss earlier than August 10, 2010.

8.  Entitlement to an effective date for service connection for tinnitus earlier than August 10, 2010.


REPRESENTATION

Veteran represented by:	Massachusetts Office of the Commissioner of Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island made in June 2013 and August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to earlier effective dates for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Memory loss and speech impairment are symptoms of the Veteran's previously service-connected acquired psychiatric disorder rather than separately ratable conditions.

2.  From March 7, 2013 to May 16, 2014, the Veteran's acquired psychiatric disorder manifested in occupational and social impairment with occasional decreases in work efficiency and intermittent period of inability to perform occupational tasks, but, from March 7, 2013 to Mary 16, 2014, the Veteran's acquired psychiatric disorder did not manifest in occupational and social impairment with reduced reliability and productivity.  The Veteran's acquired psychiatric disorder did not manifest in occupational and social impairment with occupational and social impairment with deficiencies in most areas or total occupational and social impairment throughout the period on appeal.

3.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; and the symptoms of the Veteran's tinnitus are not unique or unusual.  

4.  The issue of an effective date for service connection for insomnia earlier than March 7, 2013 was withdrawn during the Veteran's personal hearing in March 2016.






CONCLUSIONS OF LAW

1.  The criteria for service connection for memory loss to include as secondary to insomnia have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.14 (2015).

2.  The criteria for service connection for speech impairment to include as secondary to insomnia have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.14 (2015).

3.  The criteria for a disability rating of 30 percent for an acquired psychiatric disorder have been met from March 7, 2013 to May 16, 2014; the criteria for a disability rating in excess of 30 percent have not been met from Mary 7, 2013 to May 16, 2014; and the criteria for a disability rating in excess of 50 percent have not been met thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 3433, 9434, 9440 (2015).

4.  Criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for withdrawal for an effective date for service connection for insomnia earlier than March 7, 2013 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Thus, adjudication of his claim at this time is warranted. 
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in March 2016.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Procedural History: Insomnia, Acquired Psychiatric Disorder, 
Memory Loss, & Speech Impairment 

The Veteran has been previously service-connected for tinnitus.  He contends that his service-connected tinnitus has caused insomnia which in turn has caused depression, anxiety, memory loss, and speech impairment.  As described infra, the Board finds that the Veteran's service-connected tinnitus has caused a single acquired psychiatric disorder which manifests symptoms that include depression, anxiety, memory loss, and speech impairment.  Accordingly, the Veteran's claims for service connection for memory loss and speech impairment are denied in order prevent the Veteran from being rated twice for the same condition, but symptoms associated with memory loss and speech impairment will be, and have been, taken into consideration when evaluating the Veteran's acquired psychiatric disorder.

The Veteran originally filed for service connection for insomnia in March 2013, and, in June 2013, the RO granted service connection and assigned a disability rating of 10 percent effective the date of receipt of claim.  The disability rating of 10 percent was based on an evaluation pursuant to the General Rating Formula for Mental Disorders.  The Veteran appealed.  

In May 2014, the Veteran filed a claim for service connection for anxiety and depression, speech impairment, and memory loss; claiming that they were all due to his insomnia.  The RO denied the Veteran's claim and he appealed.  In May 2015, the RO granted the service connection for major depressive disorder and adjustment disorder with anxiety associated with primary insomnia and assigned a disability rating of 50 percent effective May 16, 2014.  The disability rating of 50 percent was also pursuant to the General Rating Formula for Mental Disorders.  Concurrently, the RO discontinued the Veteran's 10 percent rating for insomnia.  

Therefore, the Veteran has been rated for an acquired psychiatric disorder from March 2013, from which he timely appealed the initial disability rating, and the "grant of service connection" for major depressive disorder and adjustment disorder associated with anxiety was in effect merely a change in the Diagnostic Code and disability rating of the same disorder.  Furthermore, the Board notes that memory loss and speech impairment are symptoms of an acquired psychiatric disorder rather than separately ratable conditions themselves.  As such, service connection will not be separately granted for memory loss or speech impairment, as to do so would violate the rule against pyramidding.  38 C.F.R. § 4.14.

Service Connection: Memory Loss & Speech Impairment

The Veteran contends that he is entitled to service connection for memory loss and speech impairment due to his previously service-connected insomnia.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Memory loss and as speech impairments are symptoms that are taken into consideration when evaluating the severity of an acquired psychiatric disorder.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Furthermore, VA must consider the presence and severity of all objectively observable psychological symptoms even if they are not explicitly listing in the schedular rating criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptomology associated with a claim for service connection for memory loss as well as a claim for service connection for speech impairment would necessarily duplicate and overlap with the symptomology of the Veteran's previously service-connected acquire psychiatric disorder.  Furthermore, the Veteran is claiming that both his alleged memory loss and speech impairment are due to the same cause as his previously service-connected acquired psychiatric disorder.  Evaluating the same disability arising from the same injury multiple times is to be avoided.  38 C.F.R. § 4.14; see also Estaban v. Brown, 6 Vet. App. 259 (1994).  As a matter of law, the Veteran's claim for service connection is denied.

Increased Disability Rating: Acquired Psychiatric Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for acquired psychiatric disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, when a mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 10 percent is assigned when a mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran underwent a VA examination in April 2013 at which he reported that, as a result of his tinnitus, he was experiencing sleep problems, anxiety, and frustration, and, that on good nights, he only got three to four hours of sleep.  The examiner noted the following symptoms: anxiety, chronic sleep impairment, and mild memory loss.  The examiner diagnosed the Veteran with insomnia, opining that it caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by medication.

In documents submitted to VA in May 2013, the Veteran indicated that his tinnitus interrupted his sleep patterns.

In a June 2013 notice of disagreement (NOD), the Veteran stated that his tinnitus was affecting his sleep patterns.  The Veteran also claimed that this disability rating for insomnia should be increased due to his increased chronic insomnia.  The Veteran reported getting four to five hours of sleep per night and sometimes only one to two hours of sleep per night.  The Veteran reported that this lack of sleep caused him to be worn out during the day and to fall asleep during the day when seated.  The Veteran indicated that he was experiencing elevated memory loss, and, that as a result, his wife had to keep track of his appointments, bills, and medications.  According to the Veteran, his memory loss would prevent him from continuing to perform his duties as a notary public.  The Veteran also stated that, in addition to being unable to remember people's names, he would find himself thinking one word when speaking to people but saying another.  The Veteran also claimed that his deteriorating medical stated caused him anxiety and depression.

In December 2014, the Veteran submitted medical literature on sleep impairment, depression, and the links between hearing loss and dementia.

A December 2014 VA treatment record indicates that the Veteran reported continuing to experience insomnia, but that it had been gradually getting worse over the preceding months.  The Veteran claimed that he was getting on average less than three hours of sleep per night causing him to fall asleep throughout the day and impairing his functioning.

A March 2015, VA treatment record indicates that the Veteran sought treatment for anxiety and depression due to his tinnitus.

The Veteran underwent a comprehensive mental health assessment at a VA facility in April 2015.  The Veteran reported that he had a depressed mood due to his hearing loss and ringing in his ears.  The Veteran was neat and clean, casually dressed, cooperative, and made good eye contact.  The Veteran denied suicidal ideation.  The Veteran's speech was within normal limits.  Although his mood was depressed, the Veteran had a congruent affect and a linear, goal-directed thought pattern.  The Veteran's insight and judgment were adequate, and he was alert and oriented to person, place, and time.  The Veteran was diagnosed with posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and general anxiety disorder (GAD) and assigned a global assessment of functioning (GAF) score of 45.  GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 45 suggests serious symptoms.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Veteran was found competent to manage his financial affairs, and his judgement was found to be adequate.

The Veteran was received mental health treatment at a VA facility in May 2015.  The Veteran reported trouble sleeping due to his tinnitus.  The Veteran also indicated that he had a very supportive wife and supportive children, and that he was a church deacon.  The Veteran's appearance was adequate, and his attitude was cooperative.  The Veteran's speech was within normal limits, and his affect was appropriate.  The Veteran's thought processes were linear, and his orientation, attention, and concentration were within normal limits.  The Veteran was once again assigned a GAF score of 45, and his judgement was found to be adequate.

The Veteran underwent a VA examination in May 2015.  The Veteran reported daily depressed mood, loss of interest in activities, severe lack of energy, impaired concentration and memory, difficulty falling asleep, psychomotor retardation, and weight gain.  The Veteran indicated that these symptoms had been present for four to five years prior to the examination (approximately May 2010 to May 2011).  The Veteran claimed getting four to five hours of sleep a night, but, that prior to December 2014, he was getting much less sleep; approximately three to four hours per night.  The Veteran stated that his lack of sleep caused him great anxiety and distress; severely impairing his functioning.  According to the Veteran, he often, and increasingly, lost his temper with his wife; something he had never done prior to the last few years.  The Veteran denied suicidal ideation.

The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner observed that the Veteran arrived on time and was appropriately dressed and groomed, and that the Veteran was pleasant, cooperative, and maintained good eye contact throughout the interview.  The examiner determined that the Veteran had slight difficulty with word recall, but that the Veteran was alert and oriented to person, place and time.  The examiner diagnosed the Veteran with MDD and adjustment disorder with anxiety.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Veteran was found competent to manage his own financial affairs.

In June 2015, the Veteran consulted a VA social worker.  The Veteran reported that he was doing more chores around the house as well as taking care of the finances.  The social worker noted that the Veteran was alert, oriented, and cooperative, but the social worker indicated that the Veteran's PTSD symptoms were exacerbated.

The Veteran saw a VA psychiatrist in July 2015.  The Veteran indicated that he was sleeping better most nights.  The psychiatrist noted that the Veteran presented an adequate appearance, a cooperative attitude, and an appropriate affect.  The psychiatrist also noted that the Veteran's speech, orientation, attention, and concentration were within normal limits; and that his thought processes were linear.  The Veteran was assigned a GAF score of 55.  A GAF score of 55 suggests moderate symptoms.  See DSM-IV.  The Veteran's judgement was found to be adequate.

The Veteran consulted a VA social worker again in September 2015.  The Veteran reported experiencing flashbacks of his time in-service as well as a disruptive sleep pattern.  The Veteran indicated that, although he had taken over his family's finances, his ability was impaired by his memory loss.  The Veteran claimed that he will walk into a room forgetting why he went into it, and that he will snap at his wife at times.  The social worker observed that the Veteran was alert, oriented, and cooperative.

The Veteran saw a VA psychiatrist again in October 2015.  The Veteran reported sleeping better.  The Veteran also indicated that his wife had been ill, and that he was doing chores, managing his wife's schedule, and cooking for his wife while she recuperated.  The psychiatrist noted that the Veteran presented an adequate appearance, a cooperative attitude, an appropriate affect, and that his speech, orientation, attention, and concentration were within normal limits.  The psychiatrist also noted that the Veteran's thought processes were linear.  The Veteran was assigned a GAF score of 55, and his judgement was found to be adequate.

In January 2016, the Veteran consulted a VA social worker again.  The Veteran indicated that he had problems with his memory that he had not previously had.  The Veteran indicated that his wife was managing his medication and reminding him of his medical appointments, and that he gets frustrated when he has difficulty speaking.  The Veteran reported that his tinnitus was disrupting his sleep pattern, and that he was having nightmares.  The Veteran stated that he is a deacon at his church.

In February 2016, The Veteran saw a VA psychiatrist again.  The Veteran reported sleeping better, but he indicated that he experienced periods of frustration and irritability due to his wife's needs.  The psychiatrist noted that the Veteran had an  adequate appearance, a cooperative attitude, and an appropriate affect, his speech, orientation, attention, and concentration were within normal limits, and his thought processes were linear.  The Veteran was assigned a GAF score of 55, and his judgement was found to be adequate.

The Veteran testified at a personal hearing before the Board in March 2016 that his memory loss was so severe that he would often lose his train of thought mid-sentence, and that he needed to write the word insomnia down in order to remember it.  In preparation for his testimony, the Veteran made notes in order to keep his thoughts straight during the hearing.  The Veteran stated that he relies on his wife to remember his appointments and manage his medications.  The Veteran also indicated that his wife takes care of the family's banking.  The Veteran claimed that he might have to give up his job as a notary republic due to his memory.  The Veteran also noted that he is still a church deacon, but that, as a result of his memory loss and speech impairment, he will say the wrong words when he is speaking to his church congregation.  According to the Veteran, he no longer enjoys reading; a pastime he formerly enjoyed.  The Veteran, who is retired, claimed that he wanted to work part-time, but that his mental disorder prevented him from doing so.  The Veteran also indicated that he doesn't like to drive, and that his son-in-law does the driving.  The Veteran denied suicidal ideation.  See Transcript.

The Veteran is entitled to a disability rating of 30 percent from March 2013 to May 16, 2014, because a VA examiner noted that the Veteran manifested anxiety, chronic sleep impairment, and mild memory loss.

The Veteran is not entitled to a disability rating 50 percent from March 2013 to May 16, 2014.  Throughout the period on appeal the Veteran's judgement was evaluated as accurate, and his affect was congruent or appropriate.  The Board notes that the Veteran reported experienced memory problems during this period; such as: relying on his wife to manage his appointments and banking as well as forgetting names.  Nevertheless, the record does not contain evidence indicating that, from March 2013 to May 16, 2014, the Veteran's memory was so far gone that he was only able to retain highly learned material or that he completely forgot to complete tasks.  Additionally, the Veteran was able to work as a notary public during this period; although with some difficulty.  Accordingly, the weight of the evidence indicates that the Veteran did not manifest occupational and social impairment with reduced reliability and productivity.  

The Veteran is not entitled to a disability rating of 70 percent for any distinct period during the appeal.  He has consistently denied suicidal ideation throughout the period on appeal, and has been well-groomed and cooperative as well as alert and oriented to person, place and time.  As previously noted, psychiatrists consistently rated the Veteran's judgement as adequate throughout the period on appeal.  The Veteran was able to adapt to stressful circumstances when he began to act as a caretaker for a brief time during the period on appeal.  Finally although certainly not dispositive, GAF scores are relevant to determining the Veteran's level of occupational and social impairment.  GAF scores associated with major impairment in areas such as work, school, family relations, judgment, thinking, or mood range from 31 to 40.  See DSM-IV.  The Veteran's GAF scores were above 40 throughout the period on appeal.  Accordingly, the weight of the evidence indicates that the Veteran did not manifest occupational and social impairment in most areas.

The Veteran is not entitled to a total disability rating.  The Veteran has maintained relationships with his wife and children throughout the period on appeal as well as participated in voluntary community events as a church deacon.  The Board notes that the Veteran reports that his mental condition has made him more irritable as well as impacted his performance as a church deacon.  Nevertheless, the Veteran continues to be able to participate in these activities.  Additionally, the Veteran has been able to continue to work as a notary public during the period on appeal.  The Board notes that the Veteran indicated that his mental condition prevents him from being able to pursue additional part-time work.  Nevertheless, the Veteran is apparently able to perform some work.  Furthermore, the Board notes the Veteran has adapted coping skills to overcome his memory loss; like preparing notes for the March 2016 personal hearing.  Although the Veteran described difficulties managing banking and his bills, the Veteran was consistently found to be competent to manage his financial affairs.  Accordingly, the weight of the evidence indicates that the Veteran was not totally occupationally or socially impaired by his mental disabilities throughout the period on appeal.

The Board notes that VA treatment records indicate the Veteran has been diagnosed with PTSD, and that PTSD was not discussed during the Veteran's VA examinations.  Nevertheless, the record does not indicate, and the Veteran does not claim, that his PTSD is related to a period of service or that it is otherwise aggravated the severity of his occupational and social impairment beyond the level of impairment indicated by the symptomology associated with his depression, anxiety, insomnia, memory loss, or speech impairment. 

Increased Disability Rating: Tinnitus

In June 2013, the RO continued the Veteran's 10 percent disability rating for tinnitus, and he appealed; seeking a higher evaluation.  The Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no adequate legal basis upon which to award a higher rating.  The Board notes that the Veteran has reported that his tinnitus has increased in severity.  Nevertheless, it is specifically because of such impairment that the Veteran receives the 10 percent schedular rating.  As a matter of law, a schedular rating for tinnitus in excess of 10 percent is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's acquired psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The applicable schedular criteria applicable require the Board to take into consideration the Veteran's occupational and social impairment due to his mental symptoms.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of mental symptoms within the scheduled rating criteria.  

Regarding the Veteran's tinnitus, the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  It would appear that the Veteran's primary symptom is ringing or buzzing in his ears, which is essentially what is being compensated by the schedular rating he receives.  Moreover, to the extent that the schedular rating is not found to adequately contemplate his tinnitus symptomatology, the fact remains that the evidence does not show that the Veteran's tinnitus causes an exceptional disability picture.  For example, the Veteran has never been hospitalized as a result of his tinnitus and his tinnitus is not shown to cause marked interference with employment.  The Board notes that the Veteran's tinnitus has caused the Veteran to manifest an additional acquired psychiatric disorder.  Nevertheless, this disability has been rated separately.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has also considered whether total disability based on individual unemployability (TDIU) has been raised by the record.  See Rice.  The Board finds that TDIU has not been raised by the record, because the Veteran has not specifically alleged that he is unable to obtain or maintain substantially gainful employment, and he has been consistently able to maintain employment as a notary public during the period on appeal.

Earlier Effective Date: Insomnia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the issue of an earlier effective date for insomnia was withdrawn at the Veteran's personal hearing in March 2016, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for memory loss to include as secondary to insomnia is denied.

Service connection for speech impairment to include as secondary to insomnia is denied.

A disability rating of 30 percent from March 7, 2013 to May 16, 2014 for primary insomnia associated with tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 50 percent from May 16, 2014 for major depressive disorder and adjustment disorder with anxiety associated with primary insomnia is denied.

A disability rating in excess of 10 percent for tinnitus is denied.

The issue of entitlement to an effective date for service connection for insomnia earlier than March 7, 2013 is dismissed.


REMAND

Increased Rating: Hearing Loss

The Veteran claimed at his personal hearing in March 2016 that his hearing loss had increased in severity since his last VA examination in April 2013.  Therefore, the Board finds that an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Earlier Effective Date: Hearing Loss & Tinnitus

The Veteran timely filed a NOD June 2013 raising the issue of an earlier effective date for hearing loss and tinnitus.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to the June 2013 NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo an appropriate audiological examination to determine the severity of the Veteran's hearing loss. 

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

3.  Furnish the Veteran and his representative with a SOC with regarding the issues of an earlier effective date for bilateral hearing loss and an earlier effective date for tinnitus.  The Veteran and his representative should be appropriately notified of the time limits to perfect his appeal of this issue.  The issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


